*485
MEMORANDUM

DAVID T. STOSBERG, Bankruptcy Judge.
The Court has considered the fee application of Deitz & Freeburger, P.S.C., attorneys, and specifically addresses the request to award an hourly rate of $190.00 per hour to one of the attorneys, Merritt S. Deitz. In keeping with the Court’s approach adopted in In re Optical Corp. of America, Inc., 157 B.R. 823 (Bankr.W.D.Ky.1993), the Court will allow an hourly rate of $185.00 per hour as the maximum rate allowed in the calendar year of 1995 for attorneys who normally practice in the Bankruptcy Court for the Western District of Kentucky. This amount is based primarily on inflationary increase in a similar fashion as the fees in Chapter 13 cases.
The awarding of this hourly rate to the Applicant does not necessarily mean that all other applicants in this District may automatically be awarded a similar hourly rate. Rather the hourly rate is based on the experience, expertise and abilities of this particular Applicant and each applicant’s fee awards rest on the merits of the particular qualifications.
In publishing this Memorandum opinion, this Court also notes that the maximum allowable hourly rate would apply primarily in Chapter 11 eases and the Court would not normally expect to award fees at this hourly rate in consumer cases, although we decline to set a maximum rate or even minimum rate as the experience of the numerous attorneys that practice in this area varies too greatly.
In the context of the fee application submitted in this particular case, we shall enter an Order reducing the requested fees by $7.50, which represents a reduction in Merritt Deitz’s hourly rate from $190.00 to $185.00 for 1.5 hours in services rendered.

ORDER

Pursuant to the Court’s Memorandum entered this same date and incorporated herein by reference,
It is hereby ORDERED that the firm of Deitz & Freeburger, P.S.C., be awarded interim fees in the sum of $13,008.00 and expenses in the sum of $1,391.72 to be paid as costs of administration.